Citation Nr: 1213103	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for chronic residuals of a right knee injury, to include as secondary to the service connected degenerative joint disease of the lumbar spine, status post right L4-5 microdiscectomy.  

2. Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to the service connected degenerative joint disease of the lumbar spine, status post right L4-5 microdiscectomy.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1974 to May 1982 and from February to September 2003.  He also served in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a February 2007 rating decision, the RO denied the Veteran's claims of service connection for left and right knee disorders.  That February 2007 rating also granted service connection for degenerative joint disease of the lumbar spine, status post right L4-5 microdiscectomy, evaluated as 20 percent disabling; service connection for varicose veins left and right, each separately evaluated as 10 percent disabling; and service connection for hypertension, evaluated as 0 percent or noncompensably disabling.  In April 2007, the Veteran disagreed with the denials of service connection for the right and left knee disorders, as well as for the evaluations awards for the other disabilities that had been service connected.  In July 2007, the Veteran withdrew his appeals for the increased rating claims.  A timely appeal was received in December 2007.  

In an August 2010 rating decision, among other claims, the RO continued the disability evaluations for the lumbar spine, right and left varicose vein, and hypertension disorders, as well as service connection for tinnitus and bilateral hearing loss.  The Veteran disagreed with the rating decision, and a statement of the case (SOC) was issued in December 2011, but a substantive appeal has not been received, and those issues are not before the Board at this time.  

In the Veteran's December 2007 substantive appeal, he requested a Travel Board hearing by a Veterans' Law Judge.  However, in a September 2007 statement the Veteran withdrew his request for a Travel Board hearing.  

Also it must be mentioned that in a February 2012 written statement, prior to certification of the appeal to the Board, the Mississippi State Veterans Affairs Board withdrew as the Veteran's accredited representative.  

The Board is remanding the claims for right and left knee disorders to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Board finds that additional development is required before it can properly adjudicate the claims for service connection for chronic residuals of a right knee injury, and degenerative arthritis of the left knee, both disabilities to include as secondary to the service connected degenerative joint disease of the lumbar spine, status post right L4-5 microdiscectomy.  

It must be presumed that a Veteran was in sound physical and mental health when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, i.e., prior to service, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

However, the Court has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of soundness and aggravation do not apply where the claim is based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The Veteran asserts he first sustained injuries to his knees during service while at basic training at Ft. Jackson, South Carolina.  A May 1974 service treatment record (STR) shows treatment for a right knee injury.  It was reported that he had "skined" the knee while bending.  The knee was cleaned, dressed, and wrapped.  Remaining STRs are absent for any further right or left knee findings.  Upon reentry onto active service, a February 2003 Report of Medical History indicated that the Veteran had knee trouble and an arthroscopy.  No further knee findings were mentioned in these later STRs or subsequent Army National Guard STRs.  (The Veteran reported service in the Army National Guard from September 1987 to February 2002.)

Postservice VA clinical records dating from early 2006 show bilateral knee pathology, to include degenerative changes, eventually requiring knee replacement on the right in 2009.  

In February 2010, a VA medical examination of the joints was performed to obtain a medical nexus opinion concerning the etiology of the Veteran's right and left knee disorders and its relationship to his military service.  The examiner reported that he had reviewed the claims folder.  The Veteran reported that he had banged his knees while running on an obstacle course during service, and that his (knee) symptoms gradually worsened over the years.  In the examination report, the VA examiner opined that the Veteran's service records had only one entry regarding the knees, and that there was no other documentation of any knee injuries or complaints while in the military.  The examiner stated that based on available documentation in the medical records he was unable to provide a nexus between the Veteran's present knee condition and any incident while in the military.  In the absence of any sort of medical documentation to conclude otherwise would be to resort to mere speculation.  It was also opined that the claim regarding the knees secondary to his low back condition, that low back disorders do not cause, predispose, or accelerate joint disease of the knees.  

Here, there is some discrepancy between the February 2010 VA examiner's report and the Veteran's STRs, since the Veteran's STRs for his period of service beginning in February 2003 and then also in May 2003 indeed reference knee complaints or pathology; this is contrary to the VA examiner's statement that there was only one reference to knee pathology back in May 1974.  It is noted that a VA examination based on an inaccurate factual background would not result in probative evidence.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Also, in reference to the medical opinion regarding the Veteran's knee problems potentially related to the service connected lumbar spine disorder, it has been held that a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Further, the Board notes that a VA examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Here, when rendering the medical nexus opinion there is no indication that the February 2010 VA examiner considered the lay statements regarding the Veteran's service injury or those concerning his report of a continuity of knee symptoms since service.  

In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining whether the Veteran's left and right knee disorders are related to his military service, also to include secondary service connection and aggravation by a service connected disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Also, as reported by the Veteran in an August 2003 VA Form 21-526, Veteran's Application for Compensation or Pension, and confirmed in his STRs, he had service in the Army National Guard from September 1987 to February 2002.  However, the record does not reflect official verification of this Army National Guard service, to include ACDUTRA or INACDUTRA performed therein, which is necessary for proper disposition of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC) as well as any other appropriate State or Federal agency, and obtain documentation of the exact dates the Veteran was on ACDUTRA or INACDUTRA in the Army National Guard. 

2.  Schedule the Veteran for a VA compensation examination to determine the etiology of his right and left knee disorders.  Have the examiner indicate whether there is clear and unmistakable evidence the Veteran had right and/or left knee disorders when entering service (he had two periods of active service: April 1974-May 1982 and February-September 2003) and, if so, whether there also is clear and unmistakable evidence this pre-existing condition was not made chronically worse beyond its natural progression during or by his service. 

If, on the other hand, it is determined the right and/or left knee disorders did not pre-exist service, then the examiner should comment on whether it is at least as likely as not that the right and/or left knee disorders began in service or are otherwise etiologically related to service.

If it is determined that the right and left knee disorders did not pre-exist nor are directly related to either of the Veteran's periods of military service, then the examiner is asked to indicate whether it is at least as likely as not that the Veteran's right and/or left knee disorders are proximately due or permanently worsened by the service-connected degenerative joint disease of the lumbar spine, status post right L4-5 microdiscectomy. 

The examiner must consider lay statements as to the in-service occurrence of any knee injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Clear and unmistakable evidence", in comparison, is a more formidable evidentiary burden than the preponderance of the evidence standard.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The examiner(s) should discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the record. 

The claims file, including a complete copy of this remand, must be made available to the examiner(s) for review of the Veteran's pertinent medical and other history. 

3.  The RO should also undertake any additional development deemed warranted.

4.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome of law or fact warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


